Dissenting Opinion.
Wiley, J.
— I concur with Black, J., in his dissenting opinion on the petition for rehearing. Although I agreed to the original opinion, which is still adhered’ to by a majority of the court, yet upon a reexamination of the case, and a more careful consideration of all the facts disclosed by the special verdict, it is my deliberate opinion, that the conclusion reached and announced in the original opinion, is in conflict with *161the facts found and does not correctly declare the law applicable to such facts. It is my judgment that the special verdict, taken and considered as a whole, is not ambiguous, uncertain, contradictory, or defective, but is amply sufficient to support a judgment for appellee. A special verdict is not to be dealt with in disconnected fragments, but is to be treated as an entirety. This rule is elementary. Louisville, etc., R. W. Co. v. Balch, 122 Ind. 583.
The Supreme Court has declared the rule to be, that verdicts should not be defeated by technicalities, but should be given a reasonable interpretation, taken as á whole. Woodward v. Davis, 127 Ind. 172; Clark v. Clark, 132 Ind. 25.
It is urged by appellant, and so held by a majority of the court, that interrogatories sixty-four, sixty-five, and sixty-eight, and the answers thereto, and which are copied in full in the original opinion, show that appellee was guilty of negligence, contributing to his injury, and hence he was not entitled to judgment. It may be truly said that these interrogatories, taken and construed by themselves,’ would lead to that conclusion, but when considered and construed with others, it seems to me, that they can easily be reconciled with ^appellee’s freedom from fault. While the verdict finds that the pit into which appellee fell, was a necessary appurtenance to the business in which appellant was engaged, it is not shown that such pit had to be situated in any particular place, while it is clearly shown that appellee did not know that it was situated where it was, that he even did not know of its existence or that he was in danger of falling into it. At the time of his injury, he was in the line of his duty, and discharging his obligation to his employer. The jury found that he was using all due *162care commensurate to his surroundings and knowledge. He was not bound to exercise extraordinary care, but such care as an ordinarily prudent man would exercise under like circumstances. And if the interrogatories sixty-four, sixty-five, and sixty-eight have any significance at all, they relate to the exercise of extraordinary care, and no such obligation rested upon appellee. While appellee, in company with his co-employe, was in the line of his duty, and on his way to get the molding flour, he was walking carefully, as found by the jury. The floor of the building was covered with dark sand, much of the natural light was shut out and obscured by certain obstructions; there were no artificial lights to guide him on his way; the floor of appellant’s foundry, and the mouth or opening of the pit, presented the same general appearance; he had no notice or warning of danger, and under these conditions, circumstances, and surroundings, he was not, in my opinion, required to use extraordinary care in selecting a particular place of safety for his feet, at each step, for he had a right to presume that his employer had provided a safe place for him to discharge his duty to it. The jury found that it was so dark and gloomy at and around the pit, that it was impossible to distinguish it from the floor of the foundry, by ordinary observation. Such finding is equivalent to finding that it was impossible to distinguish the pit from the floor, except by extraordinary care and observation, and such care and such observation were not incumbent on appellee. The jury further found that it was impossible to distinguish the mouth of the pit from the foundry floor around it, without stopping and scrutinizing very closely and cautiously the floor and surroundings, and this, .as we have seen, appellee was not required to do. Interrogatories six*163ty-four, sixty-five, aud sixty-eight interpreted in the light of these and other kindred facts found, are not, in my judgment, in conflict with such other facts, which clearly show appellee was free from fault. I regret to differ from the majority of my associates, but am impelled to do so by a high sense of duty, and feel fully justified in thus briefly expressing my views, why in my judgment, the petition for a rehearing should be granted.